Opinion filed May 9, 2013




                                       In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-12-00359-CV
                                   __________

                IN THE INTEREST OF B.C.T., A CHILD

                     On Appeal from the 29th District Court
                              Palo Pinto County, Texas
                            Trial Court Cause No. C42301


                      MEMORAND UM OPI NI ON
      This is an appeal from an order terminating the parental rights of B.C.T.’s
parents. B.C.T.’s father appeals. We affirm.
                                       Issues
      B.C.T.’s father, Appellant, has filed a pro se brief in which he presents three
issues for review. In the first issue, Appellant contends that the trial court abused
its discretion in failing to appoint an attorney ad litem to represent Appellant,
thereby depriving Appellant of his right to a fair trial and of notice that he had a
right to a jury trial. In the second issue, Appellant contends that the failure of the
trial court to appoint an attorney for Appellant violated Appellant’s constitutional
rights to due process and a fair trial. In his final issue, Appellant challenges the
legal and factual sufficiency of the evidence to support the termination of his
parental rights.
                              Appointment of Counsel
      In a termination suit brought against a parent by a governmental entity, a
trial court “shall appoint an attorney ad litem to represent the interests” of an
indigent parent. TEX. FAM. CODE ANN. § 107.013 (West Supp. 2012). Although a
trial court may appoint an attorney ad litem to represent an indigent parent in a
termination proceeding that is brought by a party other than a governmental entity,
no statutory mandate exists when the suit is brought by a private party rather than a
governmental entity. See id. § 107.021 (West 2008); In re J.C., 250 S.W.3d 486,
489 (Tex. App.—Fort Worth 2008, pet. denied) (noting permissive appointment of
attorney ad litem for parent in private termination suit). In this case, the original
suit for protection of B.C.T. was brought by the Department of Family and
Protective Services in 2007. However, the Department was no longer involved in
this case in 2011 when B.C.T.’s permanent managing conservator, her grandfather,
filed a petition to modify the parent-child relationship.      In that petition, the
grandfather sought termination of the parents’ rights. Because the suit was brought
by a private party rather than a governmental entity, the trial court was vested with
discretion in determining whether to appoint counsel for Appellant.
      Even though not mandated by statute, the appointment of counsel may be
required by due process. The United States Supreme Court has held that due
process does not require the appointment of counsel in every parental termination
proceeding and that the decision is best left to the trial court, but is subject to
appellate review. Lassiter v. Dep’t of Soc. Servs. of Durham Cnty., N.C., 452 U.S.
18, 31–32 (1981); see U.S. CONST. amend. XIV. On appeal, we look to the facts
                                          2
and circumstances of the case to determine whether the trial court’s failure to
appoint counsel deprived the parent of due process. Lassiter, 452 U.S. at 32.
      The facts and circumstances of the present case do not indicate that
Appellant was denied due process by the failure of the trial court to appoint an
attorney to represent his interests. The grandfather sought to terminate Appellant’s
parental rights for a variety of reasons, including Appellant’s conviction of the
offense of injury to a child, for which Appellant was sentenced on March 26, 2010,
to confinement for twenty years. See TEX. PENAL CODE ANN. § 22.04 (West Supp.
2012).   The judgment adjudicating Appellant’s guilt of injury to a child was
admitted into evidence as an exhibit at the termination proceeding. The record
shows that Appellant committed the offense in February 2007 against B.A.T.,
B.C.T.’s half-sister, prior to B.C.T.’s birth. As a result of the offense, B.A.T.
suffered from “shaken baby syndrome.” B.A.T.’s brain stem subsequently swelled
and rendered her quadriplegic.
      B.C.T. was removed from her parents in 2007 when she was an infant, and at
the time of the termination hearing in November 2012, she had no relationship
whatsoever with Appellant. Even though he had been named as a possessory
conservator in 2008, Appellant never visited B.C.T., asked to visit B.C.T., sent
cards or gifts, paid child support, or called to check on B.C.T.          Only three
witnesses testified at trial, the grandfather, Appellant, and B.C.T.’s mother.
Appellant testified in narrative form and did not dispute any of the relevant
allegations made by the grandfather. There were no objections to Appellant’s
testimony, and no questions were asked on cross-examination.
      We cannot hold that the trial court abused its discretion in failing to appoint
an attorney ad litem for Appellant or that the trial court’s failure to appoint an
attorney to represent Appellant violated his constitutional right to due process or to
a fair trial. The presence of counsel for Appellant in the present case would not
                                          3
have made a “determinative difference.”           See Lassiter, 452 U.S. at 33.
Furthermore, the petition contained no allegations against Appellant upon which
criminal charges could be based; the case presented no troublesome points of law;
and no expert witnesses testified. See id. at 32. Appellant’s first and second issues
are overruled.
                           Legal and Factual Sufficiency
      In his third issue, Appellant challenges the legal and factual sufficiency of
the evidence supporting the termination of his parental rights. The termination of
parental rights must be supported by clear and convincing evidence. TEX. FAM.
CODE ANN. § 161.001 (West Supp. 2012). To determine if the evidence is legally
sufficient in a parental termination case, we review all of the evidence in the light
most favorable to the finding and determine whether a rational trier of fact could
have formed a firm belief or conviction that its finding was true. In re J.P.B., 180
S.W.3d 570, 573 (Tex. 2005). To determine if the evidence is factually sufficient,
we give due deference to the finding and determine whether, on the entire record, a
factfinder could reasonably form a firm belief or conviction about the truth of the
allegations against the parent. In re C.H., 89 S.W.3d 17, 25–26 (Tex. 2002). To
terminate parental rights, it must be shown by clear and convincing evidence that
the parent has committed one of the acts listed in Section 161.001(1)(A)–(T) and
that termination is in the best interest of the child. FAM. § 161.001; see also id.
§ 161.004 (West 2008) (termination after denial of prior petition to terminate).
      In this case, the trial court found that Appellant had committed five of the
acts listed in Section 161.001(1). Appellant challenges all five grounds in his brief.
However, only one of those grounds need be supported by the evidence to uphold
the termination. The trial court found, pursuant to Section 161.001(1)(L), that
Appellant had “been convicted or placed on community supervision (including
deferred adjudication community supervision) for being criminally responsible for
                                          4
the death or serious injury of a child under section 22.04 of the Texas Penal Code.”
At the termination hearing, the grandfather testified about the serious nature of the
injuries to B.A.T. that were caused by Appellant’s conduct. He also introduced
into evidence the judgment showing that Appellant had been convicted of the
offense of injury to a child pursuant to Section 22.04(a)(1) of the Penal Code. The
trial court’s finding under Section 161.001(1)(L) of the Family Code is, thus,
supported by clear and convincing evidence.
      Because a finding that a parent committed one of the acts listed in
Section 161.001(1)(A)–(T) is all that is required under that statute, we need not

address Appellant’s other contentions regarding the sufficiency of the evidence.
See TEX. R. APP. P. 47.1. Furthermore, we note that, although Appellant does not
challenge the trial court’s best interest finding made pursuant to Section
161.001(2), we have reviewed the record and considered the factors relevant to
B.C.T.’s best interest. See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976);
In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied). Based
on the evidence presented at trial, the trial court could reasonably have formed a
firm belief or conviction that termination of Appellant’s parental rights would be in
the best interest of B.C.T. The evidence is both legally and factually sufficient to
support the termination of Appellant’s parental rights. Appellant’s third issue is
overruled.
      We affirm the order of the trial court.




                                                MIKE WILLSON
May 9, 2013                                     JUSTICE
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

                                          5